BRIAN   KEITH   GORHAM
                                  EASTHAM UNIT 199B550
                                  2665 PRISON      ROAD ONE
                                   LOVELADY, TX 75B51

December 12, 2017

COURT OF   CRIMINAL   APPEALS
P.O.   BOX 12308 CAPITOL STATION
AUSTIN, TX 78711

RE:    EMERGENCY MOTION TO STAY
       CCA NO. WR-8                                    BRIAN KEITH GORHAM
                                   EASTHAH UNIT 1998550
                                   2665 PRISON ROAD ONE
                                    LDVELADY, TX 75B51

DecsnaBr 12, .2017 -

COURT OF CRIMINAL APPEALS                   !
P.O. BOX 12.VJS CAPITOL STATION                                                                -t
AUSTIN, TX 78711       ..                                                              ..-.'

RE:   EMERGENCY MOTION TO STAY
      CCA N0.[,WRr8V,67                                     CCA NO. UR-B4,647-03
                               TRIAL COURT NO.       2012 CR10383-U1


EX PARTE                                         §       IN THE COURT OF
                                                 §       CRIMINAL APPEALS
BRIAN KEITH GORHAM                               §       AUSTIN, TEXAS



                       MOTION REQUESTING LEAVE TO FILE MOTION TO STAY

TO THE HONORABLE JUDGE OF SAID COURT:


           COMES NOW, Brian Keith Gorham, Movant Pro Se in the above styled and numbered

cause with this MOTION REQUESTING LEAVE TO FILE MOTION TO STAY pursuant to Tex.R.App.
Proc. 72.1 and/or 72.2.

                                                 I.


           Movant seeks permission from this Court to file ad!MDTI0N TO STAY as Movant
has no other remedy by appeal.

                                                II.


           Movant proceeds Pro Se and is a layman of the law, unskilled and without training
in the drafting of legal papers. Therefore, he is entitled to a less stringent standard
than those pleadings filed by lawyers. Haines v. Kerver, 404 U.S.519, 520(1972); H
Hernandez v. Thaler, 630 F.3d 420, 426-27 (5th Cir. 2011).


                                    PRAYER


           WHEREFORE, Movant prays this Court grant this MOTION TO .SJflY allowing Movant's
Motion to Stay to be considered.

                                     UN5UJ0RN   DECLARATION

           I, Brian Keith Gorham, do declare that this document is true and correct and
swear under penalty of perjury to the facts herein.

           Executed pn this the Ip^day of \$T&whjA,                      2017.

                                                         Movant Pro Se




                                                (1)
                                   CCA NO. ^R-84,647-03
                             TRIAL COURT NO.   2012-CR-103B3-U1

EX PARTE                                         §                       IN THE CDURT QF
                                                 §                       CRIMINAL APPEALS
BRIAN KEITH GORHAM                        ' §                            AUSTIN, TEXAS

                                 EMERGENCY MOTION TO STAY


TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW, BRIAN KEITH GORHAM, Relator, Pro Se, in the styled and numbered cause of
action and files this   Motion to Stgay pursuant to Tex.R.App.Proc. 52.10(a) and will
show thesCourt the following:

     On August 23, 2D17, this Court ordered the 175th District Court of BexarxCounty to
further develop the record in Applicant's! 11.07 Writ of habeas corpus. ThisE order stated
in pertinent,
     "The trial court shall order trial counsel to respond again to the above claims and
     elaborate on his strategy and reasoning."
The trial Court did this and made her "Supplemental Order" including Facts Finding and
Conclusions of Law on November 3D, 2017, 'within the prescribed time allotted by this Court.
Relator didr* NOT receive a copy of the "Supplemental Order" until December 12, 2017, this
can be verified throughtthe prison legal mailroom.

     Relator believes under Tex.R.App.Proc. 73.4(b)(2) stating in- pertinent "a party has
10 days from the date he receives the findings to file objections, ..." Movant is notifying
the Courts that objection will be made within the 10 days and requests that the Court of
Criminal Appeals stay any proceedings in it's decision making untilrrisuch objections are
received. Relator believes that there could be a decision in this case due to the delay
in reception of the "Supplemental Order" and between the time to concoct and mail to the
Court and respectfully requests temporary relief by stay until objections are submitted
and reviewed.


                                  PRAYER


     FOR ALL THESE REASONS, Mr. Brian Keith Gorham, respectfully prays this Honorable

Court of Criminal Appeals GRANT this EMERGENCY MOTION TO STAY allowing Applicant to file
objections to the 175th Dist. Courts "Supplemental Order" Facts Finding and Conclusions

of Law.




                                           (1)
                                    CERTIFICATE OF SERVICE


       I hereby certify that on this 12th day of December, 2017, a true and correct carbon

copy of the above foregoing Emergency Motion to Stay was transmitted to the District
Clerk of Bexas County. 101 U. Nueva, Suite 217, San Antonio, Texas 7B205.



                                                    Relator




                                         DECLARATION


        I, Brian Keith Gorham, TDCJ/CID # 1998550, being presently incarcerated in
the Eastham Unit of the Texas Department of Criminal Justice against my will, in Houston
County, Texas, verify and declare under penalty of perjury that the foregoing statements
are true and correct.


       Executed o   nthis \iy day of [^/CgM^Wv                   , 2017.




                                      ORDER


        On this the     of                   , 2017, came to be heard Relator's EMERGENCY

MOTION TO STAY and said motion is hereby:



        (   ) GRANTED                         (     ) DENIED



        Signed this      , day of                    ,   2017.




                                                     JUDGE   PRESIDING




                                              (2)